Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the papers filed on 4/6/2021.
	Claims 1-8	=	elected without traverse.
Claims 9-12	=	withdrawn.

			Claim Objection
The claimed words “therein”, “thereof”, “thereto” and “therebetween” as presented in claims 1 and 4 are unclear regarding in what, of what, to what and between what.  These claimed words should be deleted and replaced with appropriate words for clarification.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Goodchild (US 2019/0267828)

An inductive charging system (wireless charging apparatus (abstract)) comprising: 
A source coil array comprising a plurality of source coils (see one or more of fig 2-5, 7, 15-16, 20, this prior art specifies charging/transmitting cells and charging/transmitting coils interchangeably (i.e.. par 39-40, 44-45, 60, 97-98)), each source coil having one or more conductive windings supporting a current flow therein and causing an inductive magnetic field thereof;  
A sensor array comprising a plurality of current sensors configured and arranged to sense a current in one or more source coils coupled to said current sensor, each current sensor further being addressably indexed so that a given source coil can be identified by one or more current sensors coupled thereto; (fig 15-16 disclose current in one or more of charging/transmitting cells/coils in row-column/matrix are activated/ energized/selected ( by Activation Source and Cell Selection Circuit) as current/ electromagnetic field in  charging/transmitting cells/coils  are measured/ sensed/ detected/ activated/ monitored.  Fig 9 also discloses current in one or more charging/transmitting coils (in row-column/matrix) are sensed/measured to dynamically-defined one or more charging/transmitting coils/cells to be activated/selected/ energized (individual coil or combination/group of coils)); and 
A switching array (fig 15-16, par 40, 108, 150) comprising a plurality of switches coupled to respective source coils so as to determine a respective magnitude and orientation of an electrical driving signal provided to each of said respective source coils. 
 (Claim 2) a processing unit (fig 23) that executes machine-readable instructions and controls at least said switching array. 
 (Claim 4)The system of claim 1, wherein said source coils and windings are hexagonal 
Shaped and arranged substantially in a planar configuration to tile a charging surface with the plurality of said source coils (see one or more of title, fig 1-5, 7, and 20). 
 (Claim 4) wherein said source coils are arranged in a honeycomb (fig 2-4, 20) configuration and have a defined size thereof and spacing therebetween (inherently coils have defined sized, (i.e., same size as disclosed in figured) and inherently coils have spacing/separation between or coil will be shorted circuit (for Applicant information, fig 4 show spacing). 
load coil = coil in chargeable/receiving/mobile device/object ( see abstract, par 4, 11-12, 39, 43, 45, 50-51, 55-56, 67, 72 and/or fig 5-7, 22 and related text) that is sensed/ detected/ present on or proximate to transmitting coils or placed in proximity to the at least one charging/transmitting coil,
 (Claim 6) said proximal source coils and switching array being configured and arranged to switch a mode (fig 15-16, par 40, 108, 150) of operation of said proximal source coils so as to increase the electrical driving signal only to said proximal source coils, thus placing only the proximal source coils into a charging mode of operation. 
See, i.e. par 10, 43-44, 61, 67, 72, fig 22): when chargeable/receiving/mobile device/object being placed in proximity to at least one charging/transmitting coil, only (individual) charging/transmitting coils in proximity are configured to be activated/energized for charging
 
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if:
a.	The non-elected-withdrawn-without-traverse claims 9-12 are canceled; and
b.	Rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/Primary Examiner, Art Unit 2851